                      Case 1:18-cv-08250-JSR Document 14 Filed 10/30/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Southern District
                                                 __________      of New
                                                              District ofYork
                                                                         __________


          WINKLEVOSS CAPITAL FUND, LLC,                           )
                             Plaintiff                            )
                                v.                                )      Case No.     18-CV-8250 (JSR)
                     CHARLES SHREM                                )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Charles Shrem                                                                                                       .


Date:          10/30/2018
                                                                                            Attorney’s signature


                                                                                              Brian E. Klein
                                                                                        Printed name and bar number
                                                                                        BAKER MARQUART LLP
                                                                                    777 S. Figueroa Street, Suite 2850
                                                                                         Los Angeles, CA 90017

                                                                                                  Address

                                                                                       bklein@bakermarquart.com
                                                                                              E-mail address

                                                                                             (424) 652-7800
                                                                                             Telephone number

                                                                                             (424) 652-7850
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
